 I wish first of all to join other heads of delegations who have preceded me to this rostrum in conveying to His Excellency Mr. Humayun Rasheed Choudhury congratulations on his election to the presidency of the General Assembly at its forty-first session. I take this opportunity also to wish him every success throughout his term as President of the General Assembly. His wisdom, great experience and moderation are the best guarantee of success in this forum.
I wish particularly to pay a tribute to the previous President of the General Assembly, His Excellency Mr. Jaime de Pinies, for his successful handling of the work of the Assembly at its fortieth session.
I express ray country's gratitude to the Secretary-General, His Excellency Mr. Javier Perez de Cuellar, for the commendable efforts he has constantly made to achieve the purposes of our Organization - peace, security and well-being for all mankind - and to work towards more scrupulous compliance with and the implementation of its resolutions. We thank him too for the very special attention he has devoted to my country, Lebanon, which does him credit as a man of conscience.
My country has always been unswervingly committed to the Charter and the resolutions of the United Nations. Not for a single day, despite the crisis that has shaken it, has Lebanon failed to play its modest role as a Member of this Organization. We have an unshakable faith in the principles of the United Nations and view it as a supreme forum for saving mankind from the scourge of war - whether regional or world-wide - for improving the economic, social and cultural conditions in which people live, and for promoting the advent of a better world.
We thus believe that it is the duty of all Member States to lavish on the Organization all the material and moral assistance it requires, and to Support the Secretary-General in his efforts. The United Nations must survive for the sake of the future of mankind. If it is true that we bear a collective responsibility, it is no less true that it is a priority on the part of the two super-Powers to
promote concord among nations, to assure international peace and security and to end the crises and conflicts that are proliferating throughout the wot Id, These objectives necessarily involve adequate prevention, deterrence and repression of aggression, the granting of the right of self-determination to peoples, and the elimination of the injustices that threaten then, in the framework of greater respect for the dignity of the human person.
The agenda of this session is certainly not short of important topics for deliberation. But we insist that Lebanon not be forgotten; in return, we undertake as far as possible to help solve the thorniest problems. Delaying decisions is no solution; it can only add to the existing complexity of the problem and lead to the proliferation of resolutions.
Once again, the agonizing problem of Lebanon has come to the fore, as it has for 11 years without interruption, 11 years of deliberations in the course of which all Members have become familiar with all aspects of the problem, 11 years that make it unnecessary for me now to dwell in too much detail on what everyone now calls the "hornets' nest" of Lebanon. When it was a country standing tall, Lebanon never failed to respond in defense of a just cause. The walls of this Hall will remember this, and they still ring with the resounding appeals made from this rostrum. *
Lebanon's tribulations began in 1975; our scarred people's wounds, still gaping, attest to its martyrdom, as spoken of by the heads of delegation who have mounted this rostrum year after year. What can I add that is not already known? I wish only to recall a few basic facts.
Whether deliberately, out of ignorance, or trying coyly to hide their face, the media go on repeating that the war in Lebanon is a civil war.
Today, I wish to aver as a man of conscience whose words will be confirmed by history, that the war ravaging the land of Lebanon is in no wise a civil war: not in its scope, not in its intensity, not in its very essence. In Lebanon, brother has not taken up sword against brother. Despite its pluralism, Lebanon is a mosaic held together by the cement of nationalism. Once the predatory vultures stop tearing it apart, the war will end forthwith, the unity that has been fragmented will be restored in our ravaged country, and brother will embrace brother.
As I said, Lebanese society is a heterogeneous blend, but the Lebanese people - with all the groups that make it up - has deep roots in the land from which it draws its life-blood. Although it has been bowed by tribulation, nothing has been able, nor will it be able, to uproot that age-old cedar. First and foremost, Lebanon is a people, whose vital forces need security and quiet if their creative energy is to be released.
Lebanon is the Lebanese, thirsting for peace and reconciliation in their homeland, a united homeland from which tears and suffering are banished. A people which death has daily haunted for 11 long years without being able to vanquish it totally, without ever extinguishing the life that runs with passion and determination in its veins, is a people with Rany branches, but none the less belonging to a single trunk, rooted in the same land.
That is why I have just said that nothing could be further from the truth than talking of the events in Lebanon as a civil war, whatever the appearances my be. The problem of Lebanon is - to be quite objective - a tangled web of many skeins, of internal, regional and international factors. The war in Lebanon has three elements: first, internal dissension among the Lebanese comparable to that found quite naturally among numbers of the same family; secondly, the regional nature of a conflict which has been added to the Israeli-Arab dispute-, and, finally, the international dimension, because of the rivalry of the great Powers in the region, this it is true that the solution to each problem can be found by attacking the root causes of it, this is the equation that is found on taking up one by one the three component factors that I have juat mentioned.
First, at the internal level, there is now a dialog going on between the various Lebanese parties concerned, on the initiative of the President of the Lebanese Republic, Sheikh Amin Gemayel, and this has been welcomed by the Head of Government, Mr. Rashid Karami, and the mentors of his Government. Let us hope that it will lead to a lasting agreement among the Lebanese that is not constantly threatened by disruption, an agreement enshrining a true osmosis, not simply coexistence", concord, not merely a concordat; an agreement forging an authentic nation, not a pale reflection of one. That is why we are counting on this dialog to lead Lebanon bo calmer waters, pinning great hopes on the wisdom of its leaders and the heads of the various political factions. Internal witty is the bulwark against which the violent winds from outside have no effect.
Lebanon will gain four main advantages from this unity. These are: the definitive ending of the war, to the great satisfaction of Lebanese and non-Lebanese alike; ^he establishment of the lasting security to which the Lebanese aspire and which is as necessary to them as bread, air aid light; amendment of the Lebanese Constitution and legislation to ensure greater justice and equality of opportunity for all Lebanese, and the fulfillment of the dreams and aspirations of
the Lebanese within a more united Lebanon, with strengthened institutions - reforms made necessary by the attempts to divide us, which can only weaken our country and postpone its salvation; and national reconstruction and the restoration of everything that the war has destroyed throughout these long years of tragedy.
Then all those of goodwill will unite in this common endeavor, the people of Lebanon will speak in a single voice in favor of a sovereign, free and independent Lebanon, not a piece of straw being tossed about by the waves, not the fragile prey of hungry vultures, but a strong Lebanon, strong because of the force of its people, its mother Earth, its history and its civilization.
At the regional level, everyone is aware that in 1982 Israel invaded Lebanon, occupying part of its territory, in violation of the United Nations Charter and the most elementary rules and customs of international law. The Security Council adopted resolution 425 (1978), in which it called upon Israel to withdraw forthwith from all Lebanese territory occupied by it, called for the restoration of international peace and security and for assistance to the Government of Lebanon in regaining control of all its territory in order to make southern Lebanon a zone of peace and security and established the United Nations Interim Force in Lebanon (UNIFIL), to be entrusted with a special mission.
On 6 June 1982 the Security Council adopted resolution 509 (1982), demanding that Israel withdraw unconditionally from Lebanon's internationally recognized borders. That did not prevent Israel from continuing to occupy a part of southern Lebanon, committing one act of aggression after another, with the assistance of armed forces trained and financed by it, and stopping UNIFIL from discharging the mission entrusted to it under resolution 425 (1978) and subsequent resolutions.
Israel must withdraw from all occupied Lebanese territory. Until it does so, the continued presence of UFIFIL is indispensable. Lebanon wants UNIFIL to remain
and asks that it be enabled without further delay to fulfill its mission more effectively. Although it is now eight and a half years since it was set up, it has, unfortunately, still proved powerless to ensure Israeli withdrawal, to prevent the invasion of Lebanon in 1982 and to remove the aggressor from our territory.
Lebanon deplores the incidents of which UNIFIL has been the victim since its establishment, whoever the perpetrators may have been, and particularly these that took place at the end of August and the beginning of September last.
I reaffirm here that the people and Government of Lebanon are unanimous in their desire to improve the security of this Force. Lebanon is ready to contribute to all efforts in this connection. However, we call for a review by the Security Council of the role of UNIFIL. We share the concern of mentors of the Council from the troop-contributing countries and of the Secretary-General to ensure the security of the peace-keeping forces, which are the largest in the world.
Lebanon is prepared to send UNIFIL a reinforcement contingent to help in the implementation of resolution 425 (1978), which calls for Israeli withdrawal and the deployment of UNIFIL up to the international borders of Lebanon.
I take this opportunity to say how horrified Lebanon is at the attacks against UNIFIL, and I wish to pay one last tribute to the memory of the officers and men who have lost their lives. The heartfelt condolences of Lebanon go to the Governments of the victims and their families, and in particular the Governments of France and Ireland. Lebanon thanks all the States that have given financial or logistic support to these troops, especially Sweden, which has increased its participation by providing UNIFIL with a logistic unit. Not content with pursuing its occupation of Lebanese lands, Israel, feels duty-bound to violate the integrity of Lebanese air and sea space. If Israel does not withdraw and its acts of aggression continue, the future of the region will be uncertain, for the people of Lebanon is resolved to free its land and to vanquish the occupier by practicing legitimate resistance, which can only increase in view of the inhuman acts of aggression Israel has persisted in imposing on Lebanon.
We believe that liberating south Lebanon is a national duty and that resisting the occupier is a legitimate act under international law, whether written or customary. Every State that has ever experienced the bitterness of occupation has always resisted, adding to its history pages of fierce struggle, proudly written in the blood of its valiant resistance fighters. The General Assembly must know that the Lebanese leaders and heads of the popular factions have repeatedly stated that, once Israeli withdrawal has been achieved, Lebanon will never allow the pre-1982 situation to recur in the south.
We categorically reject the policy authorizing that country to undermine Lebanese sovereignty and independence because of its perceived need to ensure its own security. The Lebanese are not the depository of the.security of Israel, nor are they responsible for policing its borders. They are responsible only for the adoption of security measures within Lebanese borders and do not accept any agreement that would impinge upon the sovereignty of their country.
I can assure th^a Assembly that the implementation of resolution 425 (1978) -complete withdrawal of Israel and restoration of Lebanese sovereignty over the whole of Lebanese territory - is a basic element to the solution of the problem that gave rise to the war. I cannot fail to take this opportunity to appeal to the Arab nations. For some of them, Lebanon has become a focal point for their own problems and differences. Eleven years after the beginning of this deadly war their eyes have been opened to the fact that the tragedy being played out in our
country affects them too and that the conflagration which has engulfed Lebanon is now on their own doorstep. Yes, the Arab countries are indeed firmly resolved to root out this cancerous excrescence which has not spared them either. With their assistance we can rebuild our devastated country for the greater good of us all.
I come now to the international dimension of the Lebanese conflict. The war of Lebanon, and we have made this point before, results from the inability to agree on a just, comprehensive, lasting solution to the problem of the Middle East and the obstinacy in linking Lebanon with the crisis that besets the region as a whole. We have constantly called for a solution to be found to this problem as soon as possible and we have given unambiguous support to the convening of an international conference on this subject with the participation of all parties concerned.
Is it not therefore unfair that it is Lebanon, a small country so desirous of peace and tranquility that has been spared neither suffering nor tribulation, that is paying the cost of this inability to resolve these problems that go far beyond the context of its national borders?
We appeal to our friends throughout the world - in particular the United States and the Soviet Union - to help us to put an end to our trials without linking our problem to the problem of the Middle East as a whole. Furthermore, I am convinced that the solution to the problem of Lebanon is one of the key elements to the settlement of the Middle East conflict.
The crisis that has beset Lebanon for 11 years has brought in its wake an alarming political and social situation further compounded by the Israeli invasion of 1982 and the continued occupation of the south, as well as a distressing economic and financial situation that Lebanon alone is not able to put right. Our losses - in lives and material damage - are incalculable.
In order to rebuild what the war has destroyed, we need the contributions of the Arab countries, friendly countries and international organizations, as well as the united Nations and its specialized agencies, in keeping with the resolutions of the Arab summit, the Economic and Social Council and the General Assembly. He urge that Lebanon be helped to effect its economic recovery and to improve the lot of its sons in distress or displaced and to help tend their wounds.
Frequently the mention of terrorism or certain terrorist acts brings with it the mention of Lebanon. Let me state from this rostrum that Lebanon knows the difference between resistance and terrorism. While resistance is legitimate when it is a question of restoring the rule of law on a territory freed from foreign occupation and within the context of regained sovereignty, the same cannot be said of terrorism, which we most vehemently reject and condemn.
Everybody here knows that Lebanon is one of the victims of terrorism and that it has been suffering from terrorism more than any other country. How many innocent lives have been cut down, how many citizens have been forced into exile, how many orphans or invalids have been victims of this war!*
*The President returned to the Chair.
Although, unfortunately, Lebanon has become for some a springboard to launch terrorist acts - because part of its territory is not under the control of the central Government - are we not entitled to think that if that Government were in a position to regain, inch by inch, control over its national territory and to restore public order there, that would in itself remove this scourge of modern times and the resulting shadow that looms over everyone, Lebanese and ncn-Lebanese alike? That is the task we are tackling, and it is here that the assistance of the international community is the most necessary, in order to enable Lebanon - through the implementation of this Organization's resolutions - to regain its security, territorial integrity and complete sovereignty, in its own interest and in the interest of everyone.
After that brief review of the facts, I wish to make some comments.
First, since its establishment, the United Nations - and I should like to say for the record that Lebanon was one of the founding Members - has had the responsibility of protecting the small States that do not have the resources to ensure their own defense, in a world where the law of the jungle is said to be the best law. And Lebanon, which is a small community, needs the confidence of others and looks to this Organization to fulfill the wishes of its people. That is why we hope that the United Nations will remain an effective Organization, monitoring compliance with the law and taking into consideration the aspirations of States to sovereignty and independence, with respect for humanitarian values. Only then will we be able to continue to view the Organization as the shield protecting us from injustice. Lebanon, as a Member of this Organization, certainly has obligations under the Charter; but it also has rights, which are the counterpart of those obligations and which it wants to see recognized and respected by the Organization and its Member States - primarily the right to independence, to sovereignty and to territorial integrity, which of necessity implies implementation of the resolutions adopted by the Security Council and the General Assembly.
Secondly, Lebanon, it is true, is a small country with a small population, but it has made up for that by the other assets with which nature has, fortunately, endowed it and which are familiar to the historians. That country, small in size but large in civilization, was the lighthouse that projected its beam over the waters of the port - a beam that was weak but that was none the less visible from far off the coast, in the gathering gloom of the night. Will not Lebanon - this country that is small but has an intense cultural impact - be rescued by this body in its hour of adversity?
Thirdly, in fact, the whole region has borne the full brunt of the war in Lebanon, because peace in Lebanon cannot be dissociated from peace beyond its borders. Formerly, as everyone here well knows, Lebanon was like the white dove of peace. On more than one occasion, it held out the olive branch. It was a land of asylum for the needy. It zealously defended law and peace. That was the case formerly, as I have said, when it was a haven of peace - enough peace to fill the whole world. Unfortunately, when peace deserted my country, the tranquility of our neighbors left with it. That is why, unless we all make it our duty, without any further ado, to put out the flames consuming Lebanon, the fire may well spread to the whole region.
Fourthly, on the strength of what we have physically experienced, we here that the Lebanon of former days - strong, independent and united - the Lebanon before the storm in 1975, was perfectly capable, because of its special geographical situation and its leading historical role, of shouldering its responsibilities and even of assisting others. But the Lebanon of today, weakened and bled white, has become a burden to itself and to this body. if, then, we see to it that this peace that has fled Lebanon is brought back to it, this body too will regain peace too.
Lebanon is addressing itself not to the Assembly's emotions but to its conscience. Peace, and peace alone, can guarantee tranquility and the enjoyment of life to human beings, releasing their vital energy and promoting the development of the values they cherish, free from the fear of death and war - this horrible fate which wrests from them the state of grace that life represents. This tiny spot of light on the map of the world that Lebanon constitutes can become stronger in peacetime, until it is a luge flame spreading its beneficial glow to all around it.
Today, my country is rent asunder by the difficult choice between the law of the jungle and the supremacy of the rule of law. But Lebanon - if only for reasons of its special situation - cannot assert the strength of power which it no longer has. Its strength must therefore be sought in legitimacy.
Lebanon, a country of democratic tradition and openness to the world, made freedom a profession of faith, until it turned against us because of a cruel fate and a strange reversal of the scale of values, by which tolerance was confused with permissiveness and openness to others with anarchy - to the point that what had been its lifeblood became a weakness. It was then that the war of others burst on the Lebanese scene and settled there. It was then that some saw in Lebanon a choice land to which to export their conflicts, with their succession of misfortunes and destruction - and the tears of the widows and the orphans will never be able to wash away the blood of the innocent.
And each time, the aggressor cane bade to our devastated homeland, which it thought it had brought to its knees, only to discover in the ruins the seeds of new life, to discover that there was still in the hearts of the Lebanese people an obstinate desire to live in their Motherland where they have such deep roots.
Lebanon has had more than its share of suffering. It has endured the war of others and has suffered for others, with admirable courage, it has endured its sufferings with patience. Although it has sometimes had to bow before the tempest, it has risen up again and has remained defiant despite its sufferings. That is why it is high time that justice be done to this country, lest like Sanson it perish in the ruins of the fallen temple, bringing others down with it, in its own destruction.
Throughout its history. Let-anon has braved these violent attacks. Each time it has tended its wounds and risen up again, firm as a rock, resisting valiantly; while its people has tenaciously rebuilt the ruins with loving care and once again opened wide its doors to the outside world. The winds that are blowing may uproot the brambles and shake the buildings, but it can do nothing against the majestic cedar, so deeply rooted in its native soil that their destinies are inseparable. And my country lives up to its emblem it is immortal.
Lebanon must be the only country in the world with as many of its citizens scattered throughout the world as it has residing within its borders. Thus Lebanon shares the benefits of its creative genius with the whole world, and especially with all the countries that have given asylum to Lebanese.
Consequently it is not in vain that Lebanon addresses the conscience of the world, which well appreciates the powerful influence of that country when it was at peace.
In conclusion, when we recall that Lebanon was referred to in an epic dating back, to the ninth century B.C., engraved in cuneiform characters on tablets of
clay, when we re-read in the passage of Homers' Odyssey describing the grotto of the Siren Calypso: "The perfume of the cedar spread to each nook and cranny, filling it with scented air", we understand that we have a duty not to fail in our historic mission.
There are children in Lebanon who have never known anything but fear. The very least our duty to them requires is to teach them what peace means. Lebanon hopes to become again the white dove of peace, holding in its beak the olive branch, its brow encircled with a crown of cedar leaves, giving free reign to its love for freedom, sovereignty and independence, as well as its thirst for justice and beauty.
Our President, to in Gemayel, said last year to this Assembly:
"Lebanon has achieved the miracle of survival and it deserves to live in
dignity.
"... On behalf of Lebanon I declare that it will survive at the crossroads where history and geography have placed it, a living example of a country devoted to law, justice, liberty and the dignity of man." (A/40/PV. 42, p. 42)
The Prime Minister, Mr. Bashid Karami, said, at the thirty-ninth session of the General Assembly:
"We have striven to make Lebanon a haven for freedom and humanity. This is our cherished legacy to be handed over intact to succeeding generations." (A/39/PV. 22, p. 46)
We salute this Organization, created to spread peace and security and to promote the advent of a world where life will be better. Our gratitude will go out to it when brave words are accompanied by deeds, when fine professions of faith prove to be more than mere words. That will indeed be a blessing for a nation enriched by its past, courageous in facing the dangers of the present, and looking to the future with hope.

